Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is responsive to application filed on 10/6/2020. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund, II et al U.S. Patent Pub. No. 2007/0283403 (referred to hereafter as Eklund).

As to claim1, Eklund teaches a method, comprising: identifying a first user accessing a service providing (see at least paragraphs 0013 and 0016, identification information about participants of a group for viewing an event): 
a video interface presenting a live stream of an event (see at least paragraph 0029, viewing live video stream online); and 
a communication interface configured to facilitate communication between a plurality of users (see at least paragraphs 0013 & 0030, chat channel for viewing participants  communicate with each other);
identifying a second user accessing the service providing the video interface and the communication interface (see at least paragraphs 0013 and 0016, identification information about participants of a group for viewing an event); and
 providing, for concurrent display, on a first computing device of the first user and a second computing device of the second user (see at least 0039, the viewing event application may allow a participant to organize a viewing event as well as to view the same. That is, the viewing event application may invite other potential participants to join a viewing event group and keep track of responses); 
at least some of the live stream of the event in the video interface of the service (see at least paragraph 0008,during the viewing event, the movie is viewed by all participants at the same time. The participants may communicate with each other during the viewing event via, e.g., instant messaging, VOIP, etc. For example, the movie may appear in one window while instant message communications appear in another); 

 second content, received from the second user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015,0028, 0030, chat participants are able to communicate,  comment or discuss during the event viewing).  

As to claim 2, Eklund teaches the method of claim 1, comprising: assigning the first user and the second user to the same communication interface (see at least paragraphs 0039 & 0044, invited participants are viewing the same event).  

As to claim 3, Eklund teaches the method of claim 1, comprising: 
receiving updated first content from the first user; and providing the updated first content for display in the communication interface of the service (see at least paragraphs 0015 , 0029 & 0043, holding open chat for discussion and a updating the viewing display for the participants during the discussion) .  

As to claim 4, Eklund teaches the method of claim 3, comprising: receiving updated second content from the second user; and providing the updated second content for display in the communication interface of the service (see at least paragraphs 0015 , 0029 & 0043, holding open chat for discussion and a updating the viewing display for the participants during the discussion) .  

As to claim 5, Eklund teaches the method of claim 4, wherein the updated first content, the updated second content, and at least some of the live stream of the event are provided, for concurrent display, on the first computing device and the second computing device. 
 
As to claim 6, Eklund teaches the method of claim 1, comprising: 
identifying a third user accessing the service providing the video interface and the communication interface (see at least paragraph 0016, multiple users for joining the event).  

As to claim 7, Eklund teaches the method of claim 6, comprising: providing, for concurrent display, on the first computing device, the second computing device, and a third computing device of the third user (see at least paragraph 0033, synchronous viewing of event): 
at least some of the live stream of the event in the video interface of the service (see at least paragraphs 0012 and  0029, live show or streamed content); 
updated first content, received from the first user during the live stream of the event, in the communication interface of the service (see at least paragraphs 0015, 0030, chat participants are able to comment during the event);
 updated second content, received from the second user during the live stream of the event, in the communication interface of the service; and third content, received from the third user during the live stream of the event, in the communication interface of 

Claims 8-20 do not teach anything above and beyond the limitations of claims 1-8 and rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    Lord (US 7,114,172) discloses a synchronized viewing session for a group of participants in which users are re-synchronized based on trick play commands.
b.    Kinney et al. (US 5,808,662) also discloses a synchronized viewing session for a group of participants in which users are re-synchronized based on trick play commands.

c.    Janevski (US 2003/0156827) also discloses a synchronized viewing session for a group of participants in which users are re-synchronized based on trick play commands.
d.    Gay et al. (US 2003/0088875) also discloses a synchronized viewing session for a group of participants in which users are re-synchronized based on trick play commands. Furthermore, Gay discloses only the originator's system may facilitate the trick play actions to be performed on the synchronized playback.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2457